DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 08/03/2022 and terminal disclaimer filed on and approved on 8/02/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more. The claim(s) recite(s) “receive an output from a random number generator; initiate a reel spin; determine a position of symbols within an array of symbol areas at an end of the reel spin based on the output received from the random number generator; present the array of symbol areas with the symbols positioned according to the reel spin; after the reel spin, evaluate the position of symbols within the array of symbol areas to determine whether a predetermined mirror symbol has landed within a predetermined symbol area; determine that the predetermined mirror symbol has landed within the predetermined symbol area; identify a set of symbols within the array of symbol areas to reposition within the array of symbol areas according to a mirror operation; perform the mirror operation such that the set of symbols within the array of symbol areas are repositioned relative to the predetermined symbol area having the predetermined mirror symbol; present the array of symbol areas with the symbols repositioned according to the mirror operation; and after the mirror operation, evaluate the repositioned symbols within the array of symbol areas to determine whether the mirror operation results in a predetermined outcome justifying a game play event.” with claim 2 further defining game play event as including “wherein the predetermined outcome justifying the game play event comprises a bonus spin and wherein the instructions further comprise instructions that evaluate the position of symbols within the array of symbol areas to determine whether the reel spin results in an outcome warranting an update to a credit meter prior to initiating the bonus spin”.  Specifically the above bolded portions read on a game which determines an outcome via game rules comprising random determination of symbols and a mirror symbol operation wherein the outcome includes events which update a credit meter.  This reads on the exemption of a financial obligation since the game results in a player being provided credits, or money, based on an outcome produced during play.  Applicant has amended to include a random number generator used to determine positions of reel spins at the end of a reel spin.  Examiner notes that the use of a random number generator is well-known in the art (see included wiki article in references cited but not relied upon below) and involves the use of a hardware or software based method of generating a random result, including numbers, which is often used in the wagering game art to insure the result is random or pseudo-random.  Examiner further notes this random number is known to be used to determine outcomes in slot games by determining what positions to stop reels or what symbols to present in symbol positions depending if a mechanical reel or electronic virtual reel is used.  Therefore within the wagering game art the feature of a random number generator is generic and without significantly more to the element does not provide more than the identified exemption.  Specifically a hardware random number generator that goes beyond generic would be a non-generic machine component.  This judicial exception is not integrated into a practical application because of presenting players with a game with the gaming being directed to the exception of organizing human activity for the purpose of a financial obligation.  See MPEP 2106.05(f).  Specifically the game play events determined based on the outcome produced includes a financial obligation event (win or loss) wherein an operator provides the player credits based on whether the player wins or losses.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims remain directed to game rules for determining how to present an outcome of a player and how to determine what a player is financially owned for those results.
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine including the elements of network access and accepting wagers for the purpose of presenting and payout for the results.
Allowable Subject Matter over Prior Art
Claims 1-20 are allowable over prior art but rejected under 101 as indicated above.
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. Applicant has amended to include a random number generator used to determine positions of reel spins at the end of a reel spin to argue that this feature is non-generic and therefore overcomes the prior 101 rejection over financial obligation.  Examiner notes that the use of a random number generator is well-known in the art (see included wiki article in references cited but not relied upon below) and involves the use of a hardware or software based method of generating a random result, including numbers, which is often used in the wagering game art to insure the result is random or pseudo-random.  Examiner further notes this random number is known to be used to determine outcomes in slot games by determining what positions to stop reels or what symbols to present in symbol positions depending if a mechanical reel or electronic virtual reel is used.  Therefore within the wagering game art the feature of a random number generator is generic and without significantly more to the element does not provide more than the identified exemption.  Specifically a hardware random number generator that goes beyond generic would be a non-generic machine component which is currently not claimed. 
Applicant further argues that the steps involved, in combination with the random number generator, to determine an overall outcome using a mirroring symbol would be a non-conventional and non-generic way of determining the financial obligation and therefore would overcome the 101 rejection.  Examiner notes that a 101 rejection is not a 103 rejection and therefore the test is not whether or not the invention is known in the art but whether or not a practical application is presented regarding an identified exemption.  First examiner notes that the analysis in the 101 rejection above identifies the financial obligation since the outcome determining a game play event would be a financial obligation (see example claim 2) as defined by applicant’s disclosure.  Therefore examiner must next determine if a mirroring operator would provide a practical application that would overcome the identified exemption.  Examiner notes that the mirroring operation is a game rule that adds an additional step regarding the final determination of symbols in the symbol positions but still involves symbols placed in the symbol position.  Specifically it act as an extra step of determining the final arrangement of symbols used in the outcome with the symbols presented after a spin being an intermediate step before a mirroring operator determines the final layout.  Therefore does this extra step provide the practical step?  Examiner concludes this is not the case since it reads as an extra game rule on the way to determining the final outcome and does not act in a manner beyond just determining symbols in symbol positions.  Specifically the final outcome acts in the same manner as a normal slot machine and a mirroring step acts only as a means to cause additional rearrangement of symbols.  Additional steps regarding how the feature is displayed such as an animation should be considered.
As per the credit meter examiner notes that means to track credits is generic to modern wagering game in order to track wins, money entered, and money lost.  Therefore this hardware is generic to the art.  Additionally examiner notes that a credit meter could be software based and applicant’s claims are not specific.
As per applicant’s arguments regarding financial obligation not being part of the category examiner notes that wagering game are a fundamental economic activity and that financial obligations such as wagers (money owed to a game operator) and winnings (money owed from an operator to a player) are identified as part of the exemption.
As per applicant’s arguments regarding the technical problem examiner notes applicant relies upon the identified generic features above.  Therefore this does not provide a practical application.
Examiner maintains the current 101 rejection as indicated above at this time based on the guidelines given.  Applicant is invited to contact examiner regarding additional clarification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
"Random number generation", from wikipedia, 19 December 2018,(https://en.wikipedia.org/w/index.php?title=Random_number_generation&oldid=874509981) : describes random number generators as known at the time of filing.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	8/11/2022